The only ground upon which the applicant could be discharged on this proceeding is the alleged invalidity of certain ordinances of the city of Los Angeles. But in the recently decided case ofDobbins v. City of Los Angeles, ante, p. 179, the validity of these ordinances was directly involved, and it was there held that the same are valid; and on the authority of that case the prayer of the petitioner is denied.
The petitioner is remanded and the writ is discharged.
Rehearing denied.
Beatty, C.J., Lorigan, J., and Henshaw, J., dissented from the order denying a rehearing, and Van Dyke, J., took no action thereon.